                       Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 1 of 50
 AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                           DistrictDistrict
                                                      __________    of Columbia
                                                                            of __________

               In the Matter of the Search of                               )
           (Briefly describe the property to be searched                    )
            or identify the person by name and address)                     )                Case No. 21-sc-1319
    INFORMATION ASSOCIATED WITH ONE ACCOUNT STORED AT
PREMISES CONTROLLED BY FACEBOOK, INC. PURSUANT TO 18 U.S.C.
                                                                            )
  2703 FOR INVESTIGATION OF VIOLATION OF 18 U.S.C. § § 1512(c) )
 (2),111(a)(1), 231(a)(3), 1752 (a)(1) and (2); and 40 U.S.C. §§ 5104(e)(2) )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
   See Attachment A incorporated herein and included as part of this Application for a Search Warrant.
 located in the             Northern               District of                 California                , there is now concealed (identify the
 person or describe the property to be seized):
     See Attachment B incorporated herein and included as part of the attached Affidavit.

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                u
                ✔ contraband, fruits of crime, or other items illegally possessed;
                u
                  ✔ property designed for use, intended for use, or used in committing a crime;
                  u
                  u a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                               Offense Description
         18 U.S.C. §§ 1512(c)(2); 111(a)(1);
                                          obstruction of an official proceeding; assaulting, resisting, or impeding certain
         231(a)(3); 1752(a)(1) and (2); 40
         U.S.C. § 5104(e)(2)              officers; civil disorder; unlawful entry on restricted buildings or grounds; and
                                          violent entry, disorderly conduct, and other offenses on capitol grounds
           The application is based on these facts:
                   See Attached Affidavit in Support of Search Warrant.

            u Continued on the attached sheet.
            u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant’s signature

                                                                                  Valyncia Joachim, Special Agent, Federal Bureau of Investigation
                                                                                                        Printed name and title

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                       telephone                       (specify reliable electronic means).


 Date:            04/22/2021
                                                                                                          Judge’s signature

 City and state: Washington, DC                                                              G. Michael Harvey, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 2 of 50

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                    u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                              for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                                 )
             (Briefly describe the property to be searched                       )
              or identify the person by name and address)                        )      Case No. 21-sc-1319
    INFORMATION ASSOCIATED WITH ONE ACCOUNT STORED AT PREMISES
      CONTROLLED BY FACEBOOK, INC. PURSUANT TO 18 U.S.C. 2703 FOR                )
   INVESTIGATION OF VIOLATION OF 18 U.S.C. § § 1512(c)(2),111(a)(1), 231(a)      )
              (3), 1752 (a)(1) and (2); and 40 U.S.C. §§ 5104(e)(2)
                                                                                 )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Northern  District of            California
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein and included as part of this Application for a Search Warrant.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B incorporated herein and included as part of the attached Affidavit.




        YOU ARE COMMANDED to execute this warrant on or before                    May 6, 2021          (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                                       (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                       .


Date and time issued:          04/21/2021
                                                                                                               Judge’s signature

City and state:                  Washington, DC                                               G. Michael Harvey, U.S. Magistrate Judge
                                                                                                             Printed name and title
                           Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 3 of 50
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sc-1319
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 4 of 50




                                     ATTACHMENT A
                                   Property to Be Searched


       This warrant applies to information which is associated with the Facebook account

identified by the name “michael.lopatic” and which is stored at premises owned, maintained,

controlled, or operated by Facebook, Inc., a company that accepts service of legal process at 1601

Willow Road, Menlo Park, California.
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 5 of 50




                                      ATTACHMENT B

                       Particular Things to be Seized and Procedures
                           to Facilitate Execution of the Warrant

   I.      Information to be disclosed by Facebook, Inc. (“PROVIDER”) to facilitate
           execution of the warrant

        To the extent that the information described in Attachment A is within the possession,

custody, or control of PROVIDER, including any records that have been deleted but are still

available to PROVIDER, or have been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), PROVIDER is required to disclose the following information to the government

corresponding to each account or identifier (“Account”) listed in Attachment A:

        a. For the time period November 3, 2020 - Present: The contents of any available

           messages or other communication associated with the Account (including, but not

           limited to, messages, attachments, draft messages, posts, chats, video calling history,

           “friend” requests, discussions, recordings, images, or communications of any kind sent

           to and from the Account, including stored or preserved copies thereof) and related

           transactional records for all PROVIDER services used by an Account subscriber/user,

           including the source and destination addresses and all Internet Protocol (“IP”)

           addresses associated with each message or other communication, the date and time at

           which each message or other communication was sent, and the size and length of each

           message or other communication;

        b. For the time period November 3, 2020 - Present: All photos and videos uploaded by

           the Account and all photos or videos uploaded in which the Account has been “tagged”,

           including Exchangeable Image File (“EXIF”) data and any other metadata associated

           with those photos and videos;
 Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 6 of 50




c. Basic subscriber records and login history, including all records or other information

   regarding the identification of the Account, to include full name, physical address,

   telephone numbers, birthdate, security questions and passwords, and other personal

   identifying information, records of session times and durations, the date on which the

   Account was created, the length of service, types of services utilized by the Account,

   the IP address used to register the Account, log-in IP addresses associated with session

   times and dates, account status, alternative e-mail addresses provided during

   registration, methods of connecting, log files, means and source of payment (including

   any credit or bank account number), and any account(s) linked by machine cookies

   (meaning all Facebook user identification numbers (“user IDs”) that logged into

   Facebook by the same machine as the Account;

d. For the time period November 3, 2020 - Present: All records or other information

   related to the Account, including address books, contact and “friend” lists, calendar

   data, and files; profile information; “News Feed” information; “Wall” postings; Notes;

   groups and networks of which the Account is a member; future and past event postings;

   rejected “friend” requests and blocked users; status updates (including relationship

   status updates); comments; gifts; “pokes”; “tags”; the account’s usage of the “like”

   feature, including all Facebook posts and all non-Facebook webpages and content that

   the user has “liked”; searches performed by the Account; privacy settings, including

   privacy settings for individual Facebook posts and activities; information about the

   Account’s access and use of Facebook applications; and the Account’s access and use

   of Facebook Marketplace;
 Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 7 of 50




e. For the time period November 3, 2020 - Present: All “check ins” and other location

   information;

f. For the time period November 3, 2020 - Present:            All records pertaining to

   communications between PROVIDER and any person regarding the Account,

   including contacts with support services and records of actions taken;

g. All records pertaining to devices associated with the Account and software used to

   create and access the Account, including device serial numbers, instrument numbers,

   model types/numbers, International Mobile Equipment Identities (“IMEI”), Mobile

   Equipment Identifiers (“MEID”), Global Unique Identifiers (“GUID”), Electronic

   Serial Numbers (“ESN”), Android Device IDs, phone numbers, Media Access Control

   (“MAC”) addresses, operating system information, browser information, mobile

   network information, information regarding cookies and similar technologies, and any

   other unique identifiers that would assist in identifying any such device(s), including

   unique application numbers and push notification tokens associated with the Account

   (including Apple Push Notifications (“APN”), Google Cloud Messaging (“GCM”),

   Microsoft Push Notification Service (“MPNS”), Windows Push Notification Service

   (“WNS”), Amazon Device Messaging (“ADM”), Firebase Cloud Messaging (“FCM”),

   and Baidu Cloud Push);

h. All information held by PROVIDER related to the location and location history of the

   user(s) of the Account, including geographic locations associated with the Account

   (including those collected for non-PROVIDER based applications), IP addresses,

   Global Positioning System (“GPS”) information, and information pertaining to nearby

   devices, Wi-Fi access points, and cell towers; and
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 8 of 50




       i. Information about any complaint, alert, or other indication of malware, fraud, or terms

           of service violation related to the Account or associated user(s), including any

           memoranda, correspondence, investigation files, or records of meetings or discussions

           about the Account or associated user(s) (but not including confidential communications

           with legal counsel).

       Within 14 days of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

                                  Special Agent Valyncia Joachim
                                  Federal Bureau of Investigation
                                        601 4th Street NW
                                      Washington, DC 20535
                                           786-459-1204
                                        vjoachim@fbi.gov

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
          Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 9 of 50




   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of 18 U.S.C. §§ 1512(c)(2) (obstruction of an official

proceeding); 111 (assaulting, resisting, or impeding certain officers); 231 (civil disorder);

1752(a)(1) and (2) (unlawful entry on restricted buildings or grounds); and 40 U.S.C. § 5104(e)(2)

(violent entry, disorderly conduct, and other offenses on capitol grounds) as described in the

affidavit submitted in support of this Warrant, including, for each Account, information pertaining

to the following matters:

            (a) Information that constitutes evidence of the identification or location of the user(s)

                of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

                collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                of the criminal activity under investigation; or (ii) communicated with the Account

                about matters relating to the criminal activity under investigation, including records

                that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user’s state of mind,

                e.g., intent, absence of mistake, or evidence indicating preparation or planning,

                related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

                accessed or used, to determine the geographic and chronological context of account

                access, use, and events relating to the crime under investigation and to the Account

                user;
Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 10 of 50




  (e) Information that constitutes evidence concerning intent to participate in the

     following:

         a. Any plan to unlawfully enter the U.S. Capitol, including any maps or

            diagrams of the building or its internal offices;

         b. The unlawful entry into the U.S. Capitol, including any property of the U.S.

            Capitol;

         c. Any awareness of the official proceeding that was to take place at Congress

            on January 6, 2021, i.e., the certification process of the 2020 Presidential

            Election;

         d. Any efforts to disrupt the official proceeding that was to take place at

            Congress on January 6, 2021, i.e., the certification process of the 2020

            Presidential Election;

         e. Any conspiracy to illegally enter and/or occupy the U.S. Capitol Building

            on or about January 6, 2021;

         f. Any breach and unlawful entry of the United States Capitol, and any

            conspiracy or plan to do so, on January 6, 2021;

         g. Any riot and/or civil disorder at the United States Capitol on January 6,

            2021;

         h. Evidence concerning efforts after the fact to conceal evidence of those

            offenses;

         i. Evidence concerning the identity of persons who either (i) collaborated,

            conspired, or assisted (knowingly or unknowingly) the commission of the

            criminal activity under investigation; or (ii) communicated with the
Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 11 of 50




            unlawful actors about matters relating to the criminal activity under

            investigation, including records that help reveal their whereabouts;

  (f) Communications between Michael J. Lopatic and others regarding planning and/or

     preparation to engage in violations of 18 U.S.C. §§ 111 (Assaulting, Resisting, or

     Impeding Certain Officers); 231 (Civil Disorder); 1752(a)(1) (Entering and

     Remaining in a Restricted Building or Grounds); 1752(a)(2) (Disorderly and

     Disruptive Conduct in a Restricted Building or Grounds); 1752(a)(4) (Engaging in

     Physical Violence in a Restricted Building or Grounds); and 40 U.S.C. §

     5104(e)(2)(F) (Act of Physical Violence in the Capitol Grounds or Buildings).
           Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 12 of 50




   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 13 of 50




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 ONE ACCOUNT STORED AT
 PREMISES CONTROLLED BY
                                                 SC No. 21-sc-1319
 FACEBOOK, INC. PURSUANT TO 18
 U.S.C. 2703 FOR INVESTIGATION OF
                                                 Filed Under Seal
 VIOLATION OF 18 U.S.C. § §
 1512(c)(2),111(a)(1), 231(a)(3), 1752 (a)(1)
 and (2); and 40 U.S.C. §§ 5104(e)(2)



Reference: USAO Ref. # 2021R00367
Subject Account(s): “michael.lopatic”

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Valyncia Joachim, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information     which       is    associated      with     one      account      –     that     is

http://www.facebook.com/michael.lopatic – which is stored at premises controlled by Facebook,

Inc. (“PROVIDER”), an electronic communications services provider and/or remote computing

services provider which is headquartered at / which accepts service at 1601 Willow Road, Menlo

Park, California. The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require PROVIDER to disclose to the

government copies of the information (including the content of communications) further described

in Section I of Attachment B. Upon receipt of the information described in Section I of Attachment
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 14 of 50




B, government-authorized persons will review that information to locate the items described in

Section II of Attachment B, using the procedures described in Section III of Attachment B.

       2.      I, Valyncia Joachim, am a Special Agent with the Federal Bureau of Investigation.

I have been in this position since October of 2014. I am currently assigned to the Washington Field

Office, tasked with investigating criminal activity in and around the United States Capitol grounds.

Since I became involved in this investigation on January 6, 2021, I have conducted interviews,

reviewed public tips, reviewed publicly available photos and video, and reviewed relevant

documents, among other things.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C.

§§ 1512(c)(2) (obstruction of an official proceeding); 111 (assaulting, resisting, or impeding

certain officers); 231 (civil disorder); 1752(a)(1) and (2) (unlawful entry on restricted buildings

or grounds); and 40 U.S.C. § 5104(e)(2) (violent entry, disorderly conduct, and other offenses on

capitol grounds) have been committed by Michael J. Lopatic. There is also probable cause to

search the information described in Attachment A for evidence, instrumentalities, contraband or

fruits of these crimes further described in Attachment B.

                                        JURISDICTION

       5.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and



                                                 2
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 15 of 50




(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,

DC. See 18 U.S.C. § 3237.

                                        PROBABLE CAUSE

                        Background – The U.S. Capitol on January 6, 2021

        6.       USCP, the FBI, and assisting law enforcement agencies are investigating a riot and

related offenses that occurred at the United States Capitol Building, located at 1 First Street, NW,

Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906 on January 6, 2021.

        7.       At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

        8.       The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        9.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.



                                                    3
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 16 of 50




       10.      On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol.    During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m., the House and

Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       11.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       12.      At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       13.      At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       14.      Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice




                                                 4
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 17 of 50




President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       15.     At approximately 2:00 p.m., some people in the crowd forced their way through,

up, and over the barricades and law enforcement. The crowd advanced to the exterior façade of

the building. The crowd was not lawfully authorized to enter or remain in the building and, prior

to entering the building, no members of the crowd submitted to security screenings or weapons

checks by U.S. Capitol Police Officers or other authorized security officials. At such time, the

certification proceedings were still underway and the exterior doors and windows of the U.S.

Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.

       16.     Shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

crowd encouraged and assisted those acts. Publicly available video footage shows an unknown

individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S. Capitol.




                                                 5
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 18 of 50




       17.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about this time,

USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked it down.

USCP ordered a similar lockdown in the House chamber. As the subjects attempted to break into

the House chamber, by breaking the windows on the chamber door, law enforcement were forced

to draw their weapons to protect the victims sheltering inside.

       18.     At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subjects broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured, several were admitted to the hospital, and at least one federal

police officer died as a result of the injuries he sustained. The subjects also confronted and

                                                 6
           Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 19 of 50




terrorized members of Congress, Congressional staff, and the media. The subjects carried weapons

including tire irons, sledgehammers, bear spray, and Tasers. They also took police equipment

from overrun police including shields and police batons. At least one of the subjects carried a

handgun with an extended magazine. These actions by the unknown individuals resulted in the

disruption and ultimate delay of the vote Certification.

          19.   Also at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          20.   At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.

          21.   At around 2:47 p.m., subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door

to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




                                                 7
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 20 of 50




       22.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,

law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




       23.    An unknown subject left a note on the podium on the floor of the Senate Chamber.

This note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




                                                8
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 21 of 50




       24.    During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the US Capitol wearing what appears to be, based upon my training

and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals were expected to be taken into custody.




                                               9
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 22 of 50




       25.    At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m.


                                           10
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 23 of 50




       26.     At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       27.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       28.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       29.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light of the

dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the danger

posed by individuals who had entered the U.S. Capitol without any security screening or weapons

check, Congressional proceedings could not resume until after every unauthorized occupant had

left the U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in the

United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

       30.     Beginning around 8:00 p.m., the Senate resumed work on the Certification.

       31.     Beginning around 9:00 p.m., the House resumed work on the Certification.

       32.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3 a.m. on January 7, 2021.

       33.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.




                                                 11
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 24 of 50




       34.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       35.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

       36.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                 12
            Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 25 of 50




                                                                                                                1




                                                                                                                    2




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.


                                                          13
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 26 of 50




                                                                                                     3



                                   Facts Specific to This Application

        37.     Between 4:00 p.m. and 5:00 p.m., Officer C.M. (“C.M.”) of the Washington D.C.

Metropolitan Police Department (“MPD”), who was at U.S. Capitol to assist the USCP, assumed

a post in an archway at the Capitol to prevent those gathered outside from accessing the building.

From this archway, C.M. saw thousands of individuals, some of whom were throwing and

swinging various objects at the officers. At one point, C.M. saw a group grab another MPD Officer,

B.M., and drag him down the stairs. C.M. watched as B.M. was engulfed by the violent mob and

assaulted.

        38.     C.M., who was wearing his MPD uniform, attempted to come to the aid of B.M.,

but he was stopped by a rioter wearing clothing emblazoned with the emblem of the “Three

Percenters.” When C.M. attempted to bypass the rioter by pushing him aside with his baton, the

defendant emerged from the crowd, climbed over a handrail, and charged at C.M.



3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e


                                                     14
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 27 of 50




       39.    There are numerous videos, to include MPD BWC video footage, depicting the

assault of C.M. by LOPATIC. The defendant was observed with a long grey beard, wearing a red

United States Marine Corps hat, blue jean pants with brown patches on the front and back and a

long sleeve shirt under a similar colored tan/light green short sleeve shirt which reads, “I HAVE

PTSD PRETTY TIRED OF STUPID DEMOCRATS TRUMP 2020” in white upper-case letters

(clothing displayed below).




       40.     The defendant’s actions were captured by C.M.’s body worn camera, as can be

seen here:




                                               15
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 28 of 50




       41.     After the defendant climbed the barricade, he assaulted C.M. by continuously

punching him in the head. At one point, the defendant grabbed C.M. by the head and appeared to

hit him with an uppercut, as reflected in the following images from the body camera of an officer

behind C.M.:




                                               16
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 29 of 50




   In the footage, the defendant is observed wearing dark colored half finger gloves.


       42.     After assaulting C.M., video footage posted on social media shows that the

defendant descended the steps of the Capitol and made his way to B.M., who at the time was

surrounded by a group of protesters trying to protect him from the violent mob. Upon reaching

B.M., the defendant reached through the human shield and stole B.M.’s body worn camera.

Consistent with that, upon his arrest, the defendant admitted to agents with the Federal Bureau of

Investigation that he stole B.M.’s body camera and that he disposed of it on his way home to

Lancaster County.




                                               17
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 30 of 50




       43.     On or about January 12, 2021, B.M. was interviewed by the FBI as part of the FBI’s

investigation into his assault at the U.S. Capitol on January 6, 2021. During the interview, B.M.

stated that he believed his body worn camera was taken by an older man with a long grey beard,

fitting the description of LOPATIC.

       44.     Between January 13-19, 2021, the FBI conducted social media exploitation to

identify additional subjects in the assault of B.M., C.M. and other MPD officers. Videos and photos



                                                18
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 31 of 50




posted on Twitter by the public depicted LOPATIC engaging in violence against C.M. One video,

in particular, showed the defendant in a red United Stated Marine Corps hat and a bloodied tan or

light green short sleeve shirt which reads, I HAVE PTSD PRETTY TIRED OF STUPID

DEMOCRATS TRUMP 2020” in white upper case letters.

       45.    On or about January 19, 2021, a Twitter picture showing LOPATIC in a red Marine

Corps hat and bloodied shirt was used to create FBI BOLO #133. In an attempt to identify the

defendant, the BOLO was released publicly, on January 19, 2021.




       46.    On or about January 20, 2021, a tipster responded to FBI BOLO #133 by sending

a link to the Facebook page of Michael Lopatic (LOPATIC). The link highlighted a posting where

LOPATIC advocated for others to “ASSEMBLE ON THE CAPITAL JANUARY 6, 2021” and

pledged, “UNITED WE STAND, GO FORTH AND WE FIGHT.” The tipster, a relative of

Lopatic, identified LOPATIC as the individual shown in FBI BOLO #133.

       47.    On or about January 20, 2021, the FBI conducted social media exploitation of

LOPATIC’S Facebook page, which substantiated the information provided by the tipster. In



                                               19
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 32 of 50




addition, the FBI discovered that in response to the aforementioned post, another Facebook user

asked LOPATIC, “Will you be going?” and LOPATIC responded, “Yes”.




       48.     On or about January 20, 2021, the tipster was contacted by SA Joachim for a follow-

up interview. The tipster provided SA Joachim with LOPATIC’s background information,

confirming he was a U.S. Marine Corps veteran and was very vocal about his radical political

ideologies and conspiracy theories. The tipster advised LOPATIC took everything President

Trump said as “the word of God”.

       49.     On or about January 20, 2021, SA Joachim conducted an online search for “Michael

Lopatic” and it revealed a 2018 article written about LOPATIC’s attendance of the musical Shen

Yun. The article depicted a photo of a Pennsylvania man, identified in the article as Michael

Lopatic. In addition, the searched also revealed an article about U.S. Marine Corps veteran Michael

Lopatic, a Lancaster, Pennsylvania man who was assaulted at a buffet.

                                                20
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 33 of 50




       50.    On or about January 20, 2021, the BOLO photo of the defendant was emailed to

B.M. who provided a response on January 22, 2021, confirming the defendant fit the description

of the individual he believed took his BWC.

       51.    On or about January 21, 2021, a secondary review of LOPATIC’s Facebook page

revealed a photo of LOPATIC wearing a black U.S. Marine Corps in the same style and with the

same Marine Corps insignia as the aforementioned red cap worn by the defendant during the

January 6, 2021 assault of C.M.




                                              21
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 34 of 50




       52.    There were also pictures of a presumed young LOPATIC, wearing a camouflage

military uniform.

       53.    On or about January 27, 2021, C.M. was interviewed by the FBI as part of the FBI’s

investigation into his assault at the U.S. Capitol on January 6, 2021. During the interview, C.M.

identified the BOLO picture of the defendant as the individual who assaulted him.

       54.    Law enforcement continued to review LOPATIC’s public Facebook account, and

identified additional Facebook posts in November 2020 through January 2021. Immediately

following the November election of now-President Joseph R. Biden, Jr. and now-Vice President

Kamala Harris, LOPATIC posted to social media: “Call to Arms.” He also posted a photograph

of two dead pheasants, apparently shot by the defendant. In the caption, he noted that he named

the dead birds “Joe and Kamala,” a clear reference to President Joe Biden and Vice President

Kamala Harris.




                                               22
Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 35 of 50




                              23
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 36 of 50




       55.    In the weeks following the November election, the defendant posted more hunting

photographs, accompanied by captions in which he appeared to name the dead birds after

Democratic congressional leaders, including then-Senate Minority Leader Chuck Schumer, the

Speaker of the House of Representatives Nancy Pelosi, and Representatives Adam Schiff and Jerry

Nadler, both of whom acted as Impeachment managers during the Impeachment of President

Donald J. Trump.




                                              24
Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 37 of 50




                              25
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 38 of 50




       56.     On January 22, 2021, PROVIDER was served with a preservation letter under 18

U.S.C. § 2703(f) related to account “michael.lopatic.”

       57.     On January 28, 2021 a federal grand jury found probable cause to indict the

defendant for violating federal law when he rioted at the U.S. Capitol on January 6, 2021.

       58.     On February 3, 2021, a search warrant was executed at the defendant’s residence

of                 , Lancaster, Pennsylvania. The defendant was arrested at that time and clothing




                                               26
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 39 of 50




the subject was photographed wearing during his assault at the U.S. Capitol was seized. The seized

clothing included the following:


             a. Red cap with Marine Corps logo and “Brothers of the Corp” label;

             b. T-Shirt with dark stains which read, “PTSD PRETTY TIRED OF STUPID

                DEMOCRATS TRUMP 2020” in a plastic bag;

             c. Dark colored half fingered gloves;

             d. Blue jeans with large dark patches

                BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

       59.      PROVIDER is the provider of the internet-based account(s) identified as

“michael.lopatic.”

       60.      PROVIDER owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com (“Facebook”). The website is owned and

operated by PROVIDER.          PROVIDER allows Facebook users to establish accounts with

PROVIDER, and users can then use their Facebook accounts to share written news, photographs,

videos, and other information with other Facebook users, and sometimes with the general public.

       61.      PROVIDER asks users to provide basic contact and personal identifying

information to PROVIDER, either during the registration process or thereafter. This information

may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, Facebook security questions and answers (for password retrieval), physical address

(including city, state, and zip code), telephone numbers, screen names, websites, and other

personal identifiers. PROVIDER also assigns a user-identification number (“user ID”) to each

account. PROVIDER identifies unique Facebook accounts by a user’s e-mail address, the user ID,

or the username associated with a Facebook profile.


                                                27
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 40 of 50




       62.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. PROVIDER assigns a group

identification number to each Facebook group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “friend” request. If the recipient of a “friend”

request accepts the request, then the two users will become “friends” for purposes of Facebook

and can exchange communications or view information about each other. Each Facebook user’s

account includes a list of that user’s “friends” and a “News Feed,” which highlights information

about the user’s “friends,” such as profile changes, upcoming events, and birthdays.

       63.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook “friends” to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       64.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming “events,”

such as social occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or



                                                 28
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 41 of 50




her “friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.

       65.     PROVIDER allows Facebook users to upload photos and videos, which may

include any metadata such as location that the user transmitted when s/he uploaded the photo or

video. It also provides Facebook users the ability to “tag” (i.e., label) other Facebook users in a

photo or video. When a user is “tagged” in a photo or video, he or she receives a notification of

the “tag” and a link to see the photo or video. For PROVIDER’s purposes, the photos and videos

associated with a Facebook user’s account will include all photos and videos uploaded by that user

that have not been deleted, as well as all photos and videos uploaded by any user that have that

user “tagged” in them.

       66.     Facebook users can exchange private messages on Facebook with other

users. Those messages are stored by PROVIDER unless deleted by the user. Facebook users can

also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a chat feature that allows users to send and receive instant messages through

Facebook Messenger. These chat communications are stored in the chat history for the

account. Facebook also has Video and Voice Calling features, and although Facebook does not

record the calls themselves, it does keep records of the date of each call.

       67.     In general, user-generated content and information about the account (such as a

user’s photos, “status” updates, an activity log as described below, and the like) that is written

using, stored on, sent from, or sent to a PROVIDER account can be indefinitely stored in

connection with that account, unless the subscriber deletes the material. Further, such user-

generated content can remain on PROVIDER’s servers indefinitely if not deleted by the subscriber,



                                                 29
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 42 of 50




and even after being deleted, it may continue to be available on PROVIDER’s servers for a certain

period of time.

       68.        A Facebook user also can send other Facebook users a notification indicating that

the recipient has been “poked”. Facebook “pokes” enable Facebook users to get the attention of

other Facebook users without delivering any user generated messages or other content.

       69.        If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       70.        Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of

particular Facebook pages.

       71.        Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       72.        Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos in which the user has been “tagged”, as well as connections made through the

account, such as “liking” a Facebook page or adding someone as a “friend”. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       73.        Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       74.        In addition to the applications described above, PROVIDER also provides

Facebook users with access to thousands of other applications (“apps”) on the Facebook




                                                   30
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 43 of 50




platform. When a Facebook user accesses or uses one of these applications, an update about that

the user’s access or use of that application may appear on the user’s profile page.

       75.     PROVIDER also retains Internet Protocol (“IP”) logs for a given Facebook user ID

or IP address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       76.     Depending on the user’s privacy settings, PROVIDER may also obtain and store

the physical location of the user’s device(s), including Global Positioning System (“GPS”) data,

as the user interacts with the Facebook service on those device(s).

       77.     Social networking providers like PROVIDER typically retain additional

information about their users’ accounts, such as information about the length of service (including

start date), the types of service utilized, and the means and source of any payments associated with

the service (including any credit card or bank account number). In some cases, Facebook users

may communicate directly with PROVIDER about issues relating to their accounts, such as

technical problems, billing inquiries, or complaints from other users. Social networking providers

like PROVIDER typically retain records about such communications, including records of

contacts between the user and the provider’s support services, as well as records of any actions

taken by the provider or user as a result of the communications.

       78.     Based on my training and experience, I know that providers such as PROVIDER

also collect information relating to the devices used to access a subscriber’s account – such as

laptop or desktop computers, cell phones, and tablet computers. Such devices can be identified in



                                                31
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 44 of 50




various ways. For example, some identifiers are assigned to a device by the manufacturer and

relate to the specific machine or “hardware,” some identifiers are assigned by a telephone carrier

concerning a particular user account for cellular data or voice services, and some identifiers are

actually assigned by PROVIDER in order to track what devices are using PROVIDER’s accounts

and services. Examples of these identifiers include unique application number, hardware model,

operating system version, Global Unique Identifier (“GUID”), device serial number, mobile

network information, telephone number, Media Access Control (“MAC”) address, and

International Mobile Equipment Identity (“IMEI”). Based on my training and experience, I know

that such identifiers may constitute evidence of the crimes under investigation because they can

be used (a) to find other PROVIDER accounts created or accessed by the same device and likely

belonging to the same user, (b) to find other types of accounts linked to the same device and user,

and (c) to determine whether a particular device recovered during course of the investigation was

used to access the PROVIDER account.

       79.     PROVIDER also allows its subscribers to access its various services through an

application that can be installed on and accessed via cellular telephones and other mobile devices.

This application is associated with the subscriber’s PROVIDER account. In my training and

experience, I have learned that when the user of a mobile application installs and launches the

application on a device (such as a cellular telephone), the application directs the device in question

to obtain a Push Token, a unique identifier that allows the provider associated with the application

(such as PROVIDER) to locate the device on which the application is installed. After the

applicable push notification service (e.g., Apple Push Notifications (APN) or Google Cloud

Messaging) sends a Push Token to the device, the Token is then sent to the application, which in

turn sends the Push Token to the application’s server/provider. Thereafter, whenever the provider



                                                 32
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 45 of 50




needs to send notifications to the user’s device, it sends both the Push Token and the payload

associated with the notification (i.e., the substance of what needs to be sent by the application to

the device). To ensure this process works, Push Tokens associated with a subscriber’s account are

stored on the provider’s server(s). Accordingly, the computers of PROVIDER are likely to contain

useful information that may help to identify the specific device(s) used by a particular subscriber

to access the subscriber’s PROVIDER account via the mobile application.

       80.      Based on my training and experience, I know that providers such as PROVIDER

use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its

products and services. Basically, a “cookie” is a small file containing a string of characters that a

website attempts to place onto a user’s computer. When that computer visits again, the website

will recognize the cookie and thereby identify the same user who visited before. This sort of

technology can be used to track users across multiple websites and online services belonging to

PROVIDER. More sophisticated cookie technology can be used to identify users across devices

and web browsers. From training and experience, I know that cookies and similar technology used

by providers such as PROVIDER may constitute evidence of the criminal activity under

investigation. By linking various accounts, devices, and online activity to the same user or users,

cookies and linked information can help identify who was using a PROVIDER account and

determine the scope of criminal activity.

       81.     Based on my training and experience, I know that PROVIDER maintains records

that can link different PROVIDER accounts to one another, by virtue of common identifiers, such

as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know



                                                 33
          Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 46 of 50




that evidence concerning the identity of such linked accounts can be useful evidence in identifying

the person or persons who have used a particular PROVIDER account.

         82.     Based on my training and experience, I know that subscribers can communicate

directly with PROVIDER about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. Providers such as PROVIDER typically retain records

about such communications, including records of contacts between the user and the provider’s

support services, as well records of any actions taken by the provider or user as a result of the

communications. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account’s user or

users.

         83.     In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

         84.     As explained above, information stored in connection with a Facebook account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the investigating authorities to establish and prove each element

of the offense or, alternatively, to exclude the innocent from further suspicion. From my training



                                                 34
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 47 of 50




and experience, a Facebook user’s IP log, stored electronic communications, and other data

retained by PROVIDER, can indicate who has used or controlled the Facebook account. This

“user attribution” evidence is analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and “tagged” photos (and the data associated with the foregoing, such as date and

time) may indicate who used or controlled the Facebook account at a relevant time. Further,

Facebook account activity can show how and when the account was accessed or used. For

example, as described above, PROVIDER logs the IP addresses from which Facebook users access

their accounts along with the time and date. By determining the physical location associated with

the logged IP addresses, investigators can understand the chronological and geographic context of

the account access and use relating to the crime under investigation. Such information allows

investigators to understand the geographic and chronological context of Facebook access, use, and

events relating to the crime under investigation. Additionally, PROVIDER builds geo-location

into some of its Facebook services. Geo-location allows, for example, users to “tag” their location

in posts and Facebook “friends” to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account user. Last, Facebook account

activity may provide relevant insight into the Facebook account user’s state of mind as it relates

to the offense under investigation. For example, information on the Facebook account may

indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan to

commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement). 4



4
  At times, social media providers such as PROVIDER can and do change the details and
functionality of the services they offer. While the information in this section is true and accurate

                                                35
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 48 of 50




       85.     Based on my training and experience, I know that evidence of who controlled, used,

and/or created a PROVIDER account may be found within the user-generated content created or

stored by the PROVIDER subscriber. This type of evidence includes, for example, personal

correspondence, personal photographs, purchase receipts, contact information, travel itineraries,

and other content that can be uniquely connected to a specific, identifiable person or group. In

addition, based on my training and experience, I know that this type of user-generated content can

provide crucial identification evidence, whether or not it was generated close in time to the offenses

under investigation. This is true for at least two reasons. First, people that commit crimes

involving electronic accounts (e.g., e-mail accounts) typically try to hide their identities, and many

people are more disciplined in that regard right before (and right after) committing a particular

crime. Second, earlier-generated content may be quite valuable, because criminals typically

improve their tradecraft over time. That is to say, criminals typically learn how to better separate

their personal activity from their criminal activity, and they typically become more disciplined

about maintaining that separation, as they become more experienced. Finally, because e-mail

accounts and similar PROVIDER accounts do not typically change hands on a frequent basis,

identification evidence from one period can still be relevant to establishing the identity of the

account user during a different, and even far removed, period of time.




to the best of my knowledge and belief, I have not specifically reviewed every detail of
PROVIDER’s services in connection with submitting this application for a search warrant.
Instead, I rely upon my training and experience, and the training and experience of others, to set
forth the foregoing description for the Court.


                                                 36
        Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 49 of 50




                  REQUEST TO SUBMIT WARRANT BY TELEPHONE
                    OR OTHER RELIABLE ELECTRONIC MEANS

       86.      I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

Colleen Kukowski, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.

                                         CONCLUSION

       87.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

                                                   Respectfully submitted,




                                                   Valyncia Joachim
                                                   Special Agent
                                                   Federal Bureau of Investigation



       Subscribed and sworn by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on
April 22, 2021.

       _________________________________________
       G. MICHAEL HARVEY,
       UNITED STATES MAGISTRATE JUDGE




                                                37
         Case 1:21-sc-01319-GMH Document 1 Filed 04/22/21 Page 50 of 50




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

        I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by _________________________________
(“PROVIDER”), and my title is ____________________________________________________.
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

        ________________________________________________________________________
        [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

        I further state that:

        a.     all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

      b.      such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

                2.     the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.




 Date                                 Signature
